department of the treasury person to contact employee id number tal fax refer reply to ap-fe dal in re eee ssn ein number tax period s ended internal_revenue_service appeals_office alpha road suite dollar_figure mc bq000onwsat dallas tx release number release date date feb ie legend a b dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code irc sec_501 a as an organization described in sec_50t c our adverse determination was made for the following reason s a labor_organization exempt under sec_501 c is an organization that primarily serves the interests of employeas as distinguished from serving the interests of sef-employed persons your primary activity is to promote harness racing in provide welfare insurance for an on behalf of your members none of whom are employees organized under a collective bargaining agreemant you are therefore not a labor_organization as defined under sec_501 d improve working conditions and you are required to file federal_income_tax returns on forn for the tax periods indicated above you should file these retums within days from the date of this jetter uniass a request for an extension of time is granted file the retums in accordance with their instructions and do not send them to this office faiiure to file the returns timely may result in a penalty if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this fetter sincerely team manager coverment erties feb xkxxak ooo xxxkx ee - department of the treasury interna rewenue service dearborn street tb ge 4826chi chicago il taxpayer_identification_number form tax_year s ended december person to contactid number contact numbers telephone fax certified mail -- return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains haw to appeal sn intemat revenue service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they wilt contact you for your convenience an envelope is enclosed if you and appeats do not agrae on some of all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suil in united_states tax_court the united_states court of federal claims or united_states district_court after salistying procedural and jurisdictional requirement sec_38 described in publicalion letier catalog number eoi lfa you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the sudject of the technical_advice if you accept our findings please sign and return the anclosed form_6018 consent fo proposed adverse action we will then send you a final letter modifying or revoking exempt status hf we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter wil become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted fite returns for later tax years with the appropriate service_center indicated in the instructions for those retums you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established rs procedures such ae the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax detacnination or extend the time fixed by law that you nave to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at local taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call f we need to contact you if you write please provide a telephone number and letter catalog number 4801v sincerely internal revenue_agent thank you for your cooperation enclosures publication publication form_6016 report of examination envelope letter catslag number 1b01v porm bbga name of taxpayer yen ten toren neni ravan hae explanation of items schedule oe no oor year period eaded december 3t issue should the federal tax exempt status under sec_501 be revoked a sec_2 labor_union facts pursuant to the articles of incorporation the was formed for the following purposes a b to provide and improve harness racing interest in the state to secure friendly cooperation of racing of associations owners breeders trainers drivers and grooms or any cther help employed by a racing stable at harness racing tracks to assist in improving moral and social conditions or owners grivers grooms and other employees of such racing stables c sponsor and promote colt races stake and closing events d corporation is to be in the nature of a trade essociation and is not to in any way function as a labor_union are self employed independent of the members of the its revenues through contracts with all contractors during the year ending december received approximately of the narness horse race tracks in established the benefit trust to provide health and welfare benefits for eligible periodically transfer funds to the welfare members of benefit trust account for the purpose of partially funding these insurance and administrative expenses during the year ending toward insurance premiums approximately of total expenses are expendec in june of ‘ _ ' law of the internal_revenue_code provides for the section sol c exemption of labor agricultural or horticulture organizations the benefit of any member which have no net_earnings inuring to and have as their objects the betterment of persons engaged in the pursuits of labor agriculture or the conditions of eorm b6 arner dapartssent of the treasury - insernal revenue service page -1- depormnnr of ts foysny- tenermel besyeee rerete explanation of items scherhvle no of exhibit form 886a december horticulture the improvements of the grade of their products ana the development of a higher degree of efficiency in their respective occupations revrul_73_288 1978_2_cb_179 provides an organization whose members are engaged in harness racing in a specific geographic area as drivers trainers and horse owners most of whom are independent contractors or entrepreneurs and that negotiates with operators of area raceways for larger purses betrer hours and sager operating conditions does not qualify for of the exemption as a labor_organization under sec_50l c code revrul_74_167 1974_1_cb_134 provides the inclusion of some self-employed persons in the membership of a qualified labor_organization does not affect the organization's exempt status under section sec_501i c of the code conclusion - primary activities - dmprove working the are to promote harness racing in conditions and provide welfare insurance for and on behalf on its members however none of the organization's members are employees organized under a collective bargaining agreement to an organization must be a labor_organization under sec_501 primarily serve the interest of tabor the term labor is commonly accepted as meaning the performance of service as employees and not independent contractors in addition sec_530 is only applicable for payroll tax purposes and not applicable to federal tax exemption accordingly it you are not a labor_organization within the meaning of section of the internal_revenue_code therefore the ruling c jetter dared federal_income_tax under sec_501 c of the code is herehy revoked effective for taxable years beginning december you are required to file income_tax return on form_1120 - which held you exempc frou is neld that - form 886-ajte 40p page -2- depatemens of che ‘tresnuey - interaas revenue service
